Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	The Examiner would like to thank attorney of record Daniel Hill for considering the Examiner’s amendment. No agreement was reached.

Election/Restrictions
3.    NO restrictions warranted at initial time of filing for patent.

Information Disclosure Statement
4.    The information disclosure statement (IDS) submitted on 03/25/2020, the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
5.    Applicant’s Oath was filed on 03/25/2020.

Drawings
6.    Applicant’s drawings filed on 03/25/2020 has been inspected and is in compliance with MPEP 608.01.

Specification
7.    Applicant’s specification filed on 03/25/2020 has been inspected and is in compliance with MPEP 608.02.
Claim Objections
8.    NO objections warranted at initial time of filing for patent.

Remarks
9.	Examiner request Applicant review relevant prior art under the conclusion of this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20100115281 hereinafter Camenisch in view of U.S. Publication No. 20100115281 hereinafter Furukawa.

As per claim 1, Camenisch discloses: 
A method for authenticating one device to another device (para 0014 “In a further aspect of the present invention, a computer implemented method for proving to a verifying module of a data processing system that a cryptographic credential associated with a proving module of the system certifies at least one of a predetermined set of user attributes is provided.”), the method comprising:
proving, by a first device to a second device, that a first credential comprising multiple first attributes is valid (para 0032 “Methods embodying this aspect of the present invention exploit cryptographic credentials generated by methods embodying the first aspect of the present invention to prove that a user possesses one or more attributes in a given set, e.g. on a particular list of attributes, without revealing the attribute(s) in question. This is done by proving knowledge of a secret number d which divides both the value E encoded in the credential and the product Q of the prime numbers which map to respective attributes in the set in accordance with the aforementioned mapping. The existence of this number proves that one or more of the attributes encoded in the credential must be on the list.” Para 0060 “Next, prover 5 chooses a sufficiently large random r (about 80 bits larger than n) and computes a commitment D=g.sup.E h.sup.r mod n. The commitment D is sent to verifier 7 in the second 
proving, by the second device to the first device, that a second credential comprising multiple second attributes is valid (para 0029 “The predetermined mapping of attributes to prime numbers will generally be known to the verifier, and is typically published for access by provers and/or verifiers.” There are many provers and/verifiers. Para 0054 “In step (d), verifier logic 7 sends a verification request to prover logic 5 asking for proof of possession of an appropriate credential. More specifically, prover logic 5 must prove to verifier logic 7 whether the attribute encoded in the credential is one of a list of attributes supplied by the verifier logic. Prover and verifier logic 5, 7 then communicate to effect the required cryptographic proof as indicated generally by arrow (e). In step (f), verifying server 3 permits or denies user pc 2 access to the restricted service according to whether or not a satisfactory proof has been made.”); 
revealing, by the first device to the second device, a first attribute of the multiple first attributes (para 0061 “In implementing this protocol, the prover demonstrates possession of a credential C encoding the same (secret) value E as that committed to in the commitment D by proving knowledge of a CL 
verifying, by the second device, the first attribute of the multiple first attributes (para 0061 “The integer .alpha. can only exist if E is a factor of Q. Hence, proving knowledge of .alpha. proves that E does divide Q. The proof is therefore made that the credential C certifies an attribute on the required list without revealing that attribute to the verifier.”); 
deciding, by the second device, to continue revealing attributes (para 0060 "The commitment D is sent to verifier 7 in the second step shown in the figure, whereby the prover commits to the prime number E encoded in the credential without revealing the value E to the verifier; i.e., E remains secret to the prover. Next, prover 5 calculates the product value Q being the product of the supplied prime numbers for the attributes on the list. Prover 5 then calculates the value .alpha.=Q/E. In the third step shown in the figure, the prover and verifier communicate to implement a zero-knowledge proof (ZKP) protocol.” Fig. 3, Para 0063 “The two integers b and c only exist if E is not a factor of the product value Q. Hence, proving knowledge of b and c proves that E does not divide Q. The proof is therefore made that the attribute certified by credential C is not on the specified list without revealing the attribute in question to the verify.” If the revealing fails provide a valid value, no need to continue. Para 0065 “A plurality of attributes may of course be encoded in the credential C if desired. In this case, each of the attributes .alpha..sub.1, . . . , .alpha..sub.i can be encoded 
and repeating the steps of revealing, verifying, and deciding until one of the first or second devices end the method or until no attributes of the multiple first and second attributes remain to be revealed (Fig. 3, Para 0063 “The two integers b and c only exist if E is not a factor of the product value Q. Hence, proving knowledge of b and c proves that E does not divide Q. The proof is therefore made that the attribute certified by credential C is not on the specified list without revealing the attribute in question to the verify.” If the revealing fails provide a valid value, no need to continue. Para 0065 “A plurality of attributes may of course be encoded in the credential C if desired. In this case, each of the attributes .alpha..sub.1, . . . , .alpha..sub.i can be encoded as a respective prime number E.sub.1, . . . , E.sub.i according to the defined mapping of attributes to primes. Each of the prime numbers E.sub.1, . . . , E.sub.i can then be encoded in the credential as a respective message m.sub.1, . . . , m.sub.i of the message set on which the CL signature is generated. A proof that more than one of the encoded attributes is or is not on the specified list can be made simply by 

Camenisch does not disclose:
revealing, by the second device to the first device, a first attribute of the multiple second attributes 
verifying, by the first device, the first attribute of the multiple second attributes
deciding, by the first device, to continue revealing attributes 

Furukawa discloses:
revealing, by the second device to the first device, a first attribute of the multiple second attributes verifying, by the first device, the first attribute of the multiple second attributes, deciding, by the first device, to continue revealing attributes (para 0011 “According to an aspect of the present invention, the proving section may include: a first prover for proving the equality of the discrete logarithm of .alpha.' to base .alpha. and the discrete logarithm of .beta.' to base .beta.; and a second prover for proving the equality of the discrete logarithm of .alpha.' to the base g and the discrete logarithm of .gamma.' to the base h, and the verifying section comprises: a first verifier corresponding to the first prover, for verifying the equality of the discrete logarithm of the received .alpha.' to base .alpha. and the discrete logarithm of the received .beta.' to base .beta.; and a second verifier corresponding to the second prover, for verifying the equality of Para 0044 “The proving mechanism 100 further includes a first prover 105 and a second prover 106. The first prover 105 proves the equality of the discrete logarithms of .alpha.' to the base .alpha. and .beta.' to the base .beta.. The second prover 106 proves the equality of the discrete logarithms of .alpha.' to the base g and .gamma.' to the base h.” Para 0046 “The second verifier 153 verifies about the equality of the discrete logarithms of .alpha.' to the base g and .gamma.' to the base h and, if the equality is verified, then the verification acceptance is determined. The third verifier 154 verifies about the equality of .beta.' and .gamma.' and, if it is verified that .beta.'=.gamma.', then the verification acceptance is determined.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for proving to a verifying module of a data processing system to include the second device revealing and the first device verifying attributes, as taught by Furukawa.
	The motivation would have been to provide mutual authentication between devices to confirm valid credentials.

As per claim 2, Camenisch in view of Furukawa discloses:
The method of claim 1, wherein proving, by the first device to the second device, that the first credential comprising multiple first attributes is valid, further comprises: proving possession, by the first device, of the multiple first attributes of the first device without revealing any of the multiple first attributes using a Camenisch Figs. 3, para 0060-0064).  

As per claim 3, Camenisch in view of Furukawa discloses:
The method of claim 1, wherein proving, by the second device to the first device, that a second credential comprising multiple second attributes is valid, further comprises: proving possession, by the second device, of the multiple second attributes of the second device without revealing any of the multiple second attributes using a zero-knowledge proof; adding helper data to the proof of possession that serves as a proof-commitment for each of the multiple second attributes; and verifying, by the first device, the proof of possession of the multiple second attributes (Camenisch Figs. 3, para 0060-0064) and (Furukawa para 0044 and 0067, The motivation would have been to validate to the first device the proper credential).  

As per claim 4, Camenisch in view of Furukawa discloses:
The method of claim 1, wherein verifying, by the second device, the first attribute of the multiple first attributes, further comprises using helper data to verify the first revealed attribute of the multiple first attributes (Camenisch Figs. 3, para 0060-0064).  
As per claim 5, Camenisch in view of Furukawa discloses:
Furukawa para 0326, the motivation would have been to provide various types of devices proving and verifying credentials).  

As per claim 6, Camenisch in view of Furukawa discloses:
The method of claim 1, wherein one of the multiple first attributes is stored in a secure element of the first device (Camenisch para 0005 and 0070).  

As per claim 7, Camenisch in view of Furukawa discloses:
The method of claim 1, wherein the authentication is fully anonymous for both the first and second devices until the revealing of the first attributes of the multiple first and second attributes (Camenisch para 0035 and 0037).  

As per claim 8, Camenisch in view of Furukawa discloses:
The method of claim 1, further comprising communicating by the first and second devices the first attributes in encrypted form (Camenisch para 0007, 00014, and 0026).
 
As per claim 9, Camenisch in view of Furukawa discloses:
The method of claim 1, wherein the multiple first attributes serve as a hierarchical identity of the first device (Camenisch para 0008).  

As per claim 10, Camenisch in view of Furukawa discloses:
The method of claim 1, wherein the multiple second attributes serve as a hierarchical identity of the second device (Camenisch para 0008).  

As per claim 11, the implementation of the method of claims 1-4 will execute the method of claim 11. The claim is analyzed with respect to claims 1-4.

	As per claim 12, the claim is analyzed with respect to claim 5.

	As per claim 13, the claim is analyzed with respect to claim 6.

	As per claim 14, the claim is analyzed with respect to claim 7.

	As per claim 15, the claim is analyzed with respect to claim 8.

	As per claim 16, the claim is analyzed with respect to claim 9.

	As per claim 17, the claim is analyzed with respect to claim 10.

 
Conclusion

US 20170163421 discloses on paragraph 0005 “FIG. 1 is a schematic diagram illustrating an example system of devices usable to implement techniques for proving possession of valid credentials by a prover without revealing those credentials directly to a verifier.” Paragra0027 “FIG. 1 is a schematic diagram illustrating an example system 100 of devices usable to implement techniques for proving possession of valid credentials by a prover without revealing those credentials directly to a verifier. While FIG. 1 illustrates an example in which multiple different techniques are used together, in other examples the various techniques may be used individually and/or in different combinations.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GARY S GRACIA/Primary Examiner, Art Unit 2491